UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6334



ROBERT LEON WHITE,

                                            Plaintiff - Appellant,

          versus

POLICE DEPARTMENT; SHERIFF'S DEPARTMENT OF
LUNENBURG COUNTY OR VICTORIES COUNTY; W. D.
ADAMS, Sheriff; P. STOKES, Sheriff; J. F.
WHITLOW, Sargeant; A. TOWNSON, Sheriff; JESSIE
CARTER, Chief of Police,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria.    Claude M. Hilton, District
Judge. (CA-96-110-AM)


Submitted:   May 16, 1996                   Decided:   June 6, 1996

Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Leon White, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. White v. Police Dep't, No. CA-96-110-AM (E.D. Va. Jan. 30,
1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2